Exhibit 99.1 WindTamer Corporation Announces Appointment of William A. Schmitz as President and Director (Rochester, New York) November 16, 2009 - WindTamer Corporation (“WindTamer” or the “Company”), a developer and manufacturer of a patented new wind turbine technology, announced today that William A. Schmitz has been appointed President and will join the Company’s Board of Directors. Effective immediately, he assumes responsibility for the company's manufacturing, sales and marketing. Mr. Schmitz will report to WindTamer founder, Chairman of the Board and Chief Executive Officer Gerald E.
